DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Melin et al. (US 2015/0075064 A1) in view of Peters (US 4,496,366 A).
Regarding claims 1-4, 9-14, and 19-20,
Melin teaches a solid combustible fuel briquet having a pillow-shape (Melin: abstract; par. 0002). The pillow shape may be considered to comprise a generally ellipsoid shape (a spheroidal shape) having a pair of semi-spheroidal portions (see circled portions below) depicted in Figures 1-18 (Melin: par. 0034-0041; see the circled portions in annotated Figure 3 below). The briquet is symmetrical about the mid-plane portion, and each semi-spheroidal portion has an apex region.

    PNG
    media_image1.png
    225
    602
    media_image1.png
    Greyscale

Melin further teaches one or more grooves (depressions) are added to provide improved ignition and burn phase properties (Melin: Figs. 3 and 4; par. 0035 and 0036). The grooves may be in the apex regions of each semi-spheroidal portions and may be considered to be flattened due to the apex extends into a plateau or compressed towards the mid-plane portion as shown in Figures 13 and 15 as the apex has a concave shape and the grooves/depressions extend inwards towards the mid-plane portion (Merlin: Figs. 13 and 15; par. 0035 and 0039). Each of the apex regions may have a plurality of curved faces as shown by the arrows in adapted Figure 13 below. The plurality of curved faces ultimately meet the mid-plane portion at smooth rounded edges such that the briquet has a substantially continuous surface as the grooves/depressions may extend around the entire surface of the briquet and there are no holes or discontinuous features on said surface (Merlin: Figs. 13 and 15; par. 0035 and 0039).

    PNG
    media_image2.png
    232
    431
    media_image2.png
    Greyscale

Merlin does not explicitly teach wherein the shape is defined to allow for close-packing at a density of 450 to 3,000 briquets per cubic foot when a plurality of briquets of like shape are randomly arranged within a randomly poured pile or to the total number of edges when randomly poured into a pile being within the range of from 5,000 to 5,000 inches per cubic foot. Merlin also does not specifically teach wherein the flattened apex portions comprises an upper-third or less of the respective semi-spheroidal portion.
However, Merlin does teach the volume and the surface area (i.e. the shape) is designed to facilitate improved random stacking (packing) when a plurality of briquettes of similar shape are randomly arranged within a randomly poured pile and thus may be considered to be dimensioned to facilitate close packing wherein the briquet may be considered a close packing briquet (Melin: abstract; par. 0002, 0004, 0009-0010, and 0044). 
Peters further teaches charcoal briquets as solid combustible fuel formed into various shapes (Peters: abstract; Figs. 1-8; col. 1, lin. 5-20, col. 2, lin. 23-34). The volume, density, and surface area of the briquets are adjusted to achieve the desired burn and ignition characteristics (Peters: abstract; col. 2, lin. 24-34). The briquets shapes may be adjusted and include shapes having at least one or more polygonal pyramidal portions, such as a pillow shape having a volume of 30 cm3 (see Briquet No. converts to 1.83 cubic inches) and a triangular prism shape having a volume of 21.08 cm3 (see Briquet No. 2, converts to 1.29 cubic inches) which are both within the claimed range of 0.2 to 2 cubic inches (Peters: Table 1; col. 2, lin. 23-34 and 64-68 – col. 3, lin. 1-34). Prior art which teaches a range within, overlapping, or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity.  See MPEP 2131.03 and Ex parte Lee, 31 USPQ2d 1105 (Bd. Pat. App. & Inter. 1993).  
Thus, while the combination of Merlin and Peters do not explicitly teach the shape comprises an apex with a flattened portion comprising less than an upper-third or less of the semi-spheroidal portions, the combination of Peters and Melin do teach and render obvious the claimed briquet structure including the shape, volume, and depressions. Additionally, Melin explicitly teaches adjusting the volume and surface area including the presence of depressions to improve the random stackability of the briquets. Thus, it would be within the skill of a person of ordinary skill in the art to adjust the volume, surface area, and dimensions of the grooves to provide for improved stacking characteristics, such as the claimed density and number of edges within a randomly poured pile.
Melin and Peters are in the corresponding field of solid fuel combustible briquets for use in grills. Therefore, it would have been obvious to one of ordinary skill in the art to design the briquet of Peters to the flattened apex portions to comprise an upper-third or less or less of the spheroidal portions of the briquet to provide for the desired stackability when randomly arranged within a randomly poured pile while also providing improved ignition and burn properties as taught by Melin.
It is additionally noted that as the briquet of Melina and Peters results in the same structure for the briquets as required by the claims, it would be expected to exhibit the same random stacking properties, including the claimed density of 450 to 3,000 briquets per cubic foot and the claimed total number of edges within a randomly poured pile of from 5,000 to 15,000 inches per cubic foot and thus facilitate a close packing when a plurality of briquets of like shapes are randomly arranged in a randomly poured pile.
Regarding claims 5-6 and 15-16,
Melin in view of Peters teaches the briquet required by claims 1 and 10. Merlin does not explicitly teach wherein the mid-plane portion comprises a circle or a polygon having five or more sides. However, Peters teaches, as noted previously, adjusting the shape, including the volume, the surface area, and the density of the briquets to achieve the desired ignition and burning characteristics (Peters: col. 2, lin. 15-42). Peters further teaches both rectangular polygonal structures such as in Figures 1-3, triangular prisms such as in Figure 4, cylinder shapes (circular mid-plane portions), octahedron shapes (polygon with more than 5 sides (Peters: Table 1; Figs. 1-4). Melin teaches adjusting the volume and surface area to provide for improved stackability and ignition properties (Melin: abstract; par. 0009-0011). It is noted that changes in size or shape are not patentably distinct from prior art lacking any criticality to the claimed shape.  See MPEP 2144.04 IV. It is shown in the art that circular and polygons with more than 5 sides has been contemplated in the art.
Thus, it would be within a person of ordinary skill in the art to adjust the size and shape of the mid-portions of the briquet to be circular or a regular polygon having more than five side to achieve the desired burn and ignition properties while also adjusting for stackability as taught by Melin and Peters.
Regarding claims 8 and 18,
Melin in view of Peters teaches the briquet required by claims 6 and 16. Merlin does not explicitly teach wherein the semi-spheroidal portions comprises a plurality of ridges, each ridge extending from a corner of the polygonal mid-portions to the flattened apex region. However, Peters teaches, as noted previously, adjusting the shape, including the volume, the surface area, and the density of the briquets to achieve the desired ignition and burning characteristics (Peters: col. 2, lin. 15-42). Peters further teaches an embodiment which has ridges extending from the edges towards an apex portion in the form of shaped briquets such as prism shapes (Peters: Table 1; Figs. 1-4). Melin teaches adjusting the volume and surface area to provide for improved stackability and ignition properties (Melin: abstract; par. 0009-0011). It is noted that changes in size or shape are not patentably distinct from prior art lacking any criticality to the claimed shape.  See MPEP 2144.04 IV. It is shown in the teachings of Peter that such polygonal shapes with ridges have been contemplated in the art.
Thus, it would be within a person of ordinary skill in the art to adjust the size and shape of the semi-spheroidal portions to comprise a plurality of ridges each extending from a corner of the polygonal mid-portion to the flattened apex portion to achieve the desired burn and ignition properties while also adjusting for stackability as taught by Peters and Melin.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Melin in view of Peters and in further view of Saunders et al. (US D561,686 S).
Regarding claims 7 and 17,
Melin in view of Peters teaches the briquet required by claims 6 and 16. Merlin does not explicitly teach wherein the mid-plane portion comprises a hexagon. However, Peters teaches, as noted previously, adjusting the shape, including the volume, the surface area, and the density of the briquets to achieve the desired ignition and burning characteristics (Peters: col. 2, lin. 15-42). Peters further teaches both rectangular polygonal structures such as in Figures 1-3, triangular prisms such as in Figure 4, cylinder shapes (circular mid-plane portions), octahedron shapes (polygon with more than 5 sides (Peters: Table 1; Figs. 1-4). Melin teaches adjusting the volume and surface area to provide for improved stackability and ignition properties (Melin: abstract; par. 0009-0011). It is noted that changes in size or shape are not patentably distinct from prior art lacking any criticality to the claimed shape.  See MPEP 2144.04 IV. Saunders further teaches its known in the art to shape the mid-plane portions of briquets to be hexagons (Saunders: Figs. 1-4).
Thus, it would be within a person of ordinary skill in the art to adjust the size and shape of the mid-portions of the briquet to be hexagonal to achieve the desired burn and ignition properties while also adjusting for stackability as taught by Melin, Peters, and Saunders.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Travis M Figg whose telephone number is (571)272-9849.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica D. Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783